Citation Nr: 1600189	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  14-41 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right leg disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel







INTRODUCTION

The Veteran served on active duty from January 1960 to January 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida (RO). 

This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2015).  


FINDING OF FACT

The evidence of record does not show a current right leg disorder or residuals of a right leg injury in service.


CONCLUSION OF LAW

A right leg disorder, to include residuals of a right leg injury in service, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. 
§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the issue denied herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to initial adjudication of the Veteran's claim, the RO's December 2011 letter advised the Veteran of the foregoing elements of the notice requirements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).

In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and VA outpatient treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran was provided an adequate medical examination.  

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Service connection may be established for disability resulting from injury or disease incurred in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that he experienced longstanding right shin pain since active duty service.  Specifically, throughout the record, he asserted that such pain had persisted since he injured his lower leg inservice in approximately 1962, when a water tight door slammed on his leg.  

The Veteran's service treatment records include a January 1960 induction examination, which is negative for complaints of, or a diagnosis of a right leg disorder.  A December 1, 1961 record notes a right shin contusion and laceration wound; no sutures needed.  Records dated on December 2, 4, 5, and 6 in 1961, note that Bacitracin dressing was applied and the wound redressed.  The January 1964 separation examination is negative for complaints or a diagnosis of a right leg disorder.

Post-service VA outpatient treatment records dated in September 2009 note the Veteran's report of right leg pain since service; examinations were negative.  A record dated in January 2012 notes the Veteran's report of right leg pain that radiates up his leg since service.  The examiner noted that examination of the right leg was negative and also noted that the Veteran had previous back symptoms.  A December 2012 record notes the examiner's findings of no joint pains, abnormalities, or numbness.  

The Veteran underwent a VA examination in November 2014 during which he reported that the onset of his continued right leg pain was when he injured himself on a heavy door during service.  Upon examination and review of the claims file, the examiner found no current objective evidence of residuals of a right lower leg trauma.  The examiner provided an extensive review of the claims file, noting the Veteran's inservice and post-service treatment and complaints of right leg pain; however, upon examination determined that there was no current diagnosis. 

While the Veteran's statements are competent evidence as to whether he experienced right leg pain during service and after service, and to describe the extent of any symptomatology, there is no evidence that he possesses the requisite medical training or expertise necessary to render his statements as competent evidence on matters such as medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  The Veteran's statements are not competent evidence to diagnose a right leg disorder manifested by pain or to link the claimed disorder to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran reported the events in service and after service, and described the symptoms he experienced to the VA examiner, who considered this competent evidence and, based on his ability, knowledge, and experience in the medical field, provided a competent medical opinion that the Veteran did not have a current diagnosis of a right leg disorder or residuals thereof.  

Congress has specifically limited entitlement to service-connection benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Here, although the Veteran complains of right leg pain, the evidence does not show that the Veteran has a right leg disorder or residuals of a right leg trauma, nor has such a diagnosis been present at any time during the period of the appeal.  Thus, without a current diagnosis of a right leg disorder or residuals thereof manifested by leg pain, service connection is not warranted.

In reaching this decision, the Board has considered the benefit of the doubt doctrine when making these findings, but as discussed above, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for residuals of right lower leg trauma.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right leg disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


